Title: From Thomas Jefferson to Katherine Sprowle Douglas, 10 August 1785
From: Jefferson, Thomas
To: Douglas, Katherine Sprowle



Madam
Paris Aug. 10. 1785.

In your letter of June 21. you asked ‘my opinion whether yourself or your son might venture to go to Virginia to claim your possessions there’? I had the honour of writing you on the 5th. of July that you might safely go there, that your person would be sacredly safe and free from insult. I expressed my hopes too that they would in the end adopt the just and useful measure of restoring property unsold and the price of that actually sold. In yours of July 30. you ‘intreat my influence with the assembly for retribution and that if I think your personal presence in Virginia would facilitate that end you were willing and ready to go.’This seems to propose to me to take on myself the sollicitation of your cause, and that you will go if I think your personal presence will be auxiliary to my applications. I feel myself obliged to inform you frankly that it is improper for me to sollicit your case with the assembly of Virginia. The application can only go with propriety from yourself, or the minister of your court to America whenever there shall be one. If you think the sentiments expressed in my former letter will serve you, you are free to exhibit it to members individually, but I wish the letter not to be offered to the assembly as a body, or referred to in any petition or memorial to them as a body. I am with much respect Madam Your most obedient humble servant,

Th: Jefferson

